Citation Nr: 0921521	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1966 to July 1970, to include a term of duty 
in Vietnam.  The veteran died in March 1998.  The claimant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the New 
York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998, and his death 
certificate lists as the cause of death metastatic malignant 
carcinoid involving the liver and lungs.

2.  At the time of his death, the veteran was not in receipt 
of any service connected compensation benefits.

3.  A service connected disability did not cause or 
substantially and materially contribute to the veteran's 
death, nor did any service connected disability hasten the 
veteran's death.


CONCLUSION OF LAW	

The criteria for a finding of entitlement to service 
connection for the cause of the veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Correspondence to the claimant in March 2004 informed her of 
the elements of her claim of service connection for the cause 
of the veteran's death, described the evidence and 
information needed to substantiate the claim, and set forth 
the respective responsibilities of VA and the claimant in 
obtaining such.  The letter failed to set forth the elements 
of service connection for the underlying liver and lung 
disease, to include as due to herbicide exposure.  The letter 
also did not discuss the conditions for which a veteran was 
service connected at the time of his death.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The second 
deficiency is harmless in light of the fact that the veteran 
was not service connected for any disability at the time of 
death.  As to the first deficiency, the Board finds no 
prejudice to the veteran in proceeding with adjudication, as 
the claimant, through her representative, has submitted 
evidence fully addressing the underlying service connection 
claim.  In doing so, the claimant has demonstrated actual 
knowledge as to what was needed to substantiate her claim 
prior to adjudication by the Board.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual 
knowledge of what is needed to substantiate a claim prior to 
adjudication by the Board provides a meaningful opportunity 
to participate in the adjudication process).  Thus, the Board 
finds that any failure is harmless error, and the appeal may 
proceed.  The Board further notes that the RO subsequently 
readjudicated the claim in a May 2006 supplemental statement 
of the case.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained extensive private treatment records for the two 
years preceding the veteran's death, as well as copies of VA 
examination reports.  Service treatment and personnel records 
have also been associated with the file.  The claimant has 
submitted a private medical opinion, while VA has obtained a 
medical opinion based on a review of the claims file.  The 
Board has further obtained a second medical opinion from an 
appropriate VA specialist, and the appellant has been advised 
of the resulting opinion.  She has stated that she has no 
further evidence to submit.  Neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Cause of Death

According to VA law, when a veteran dies from a service 
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Here, the cause of death identified on the Veteran's death 
certificate is metastatic malignant carcinoid involving the 
liver and lungs.  

A review of service medical records reveals no diagnosis of 
or complaints related to malignant carcinoid, and no liver 
dysfunction or breathing problems.  "Whooping cough" was 
reported by the veteran during his April 1966 enlistment 
examination, but he was accepted for service and no 
indication of impairment was noted on the July 1970 
separation examination.  The evidence does not therefore 
support, nor does the claimant allege, a finding of service 
connection for the cause of death on a direct basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection on a presumptive basis as a chronic 
disease is not warranted, as malignant carcinoid is not a 
listed condition.  38 C.F.R. § 3.309(a).  Further, the 
evidence of record establishes that the terminal disease 
first arose in 1996, more than 25 years after service and 
well outside any applicable presumptive period for chronic 
diseases.  38 C.F.R. § 3.307(a)(3).

The claimant has contended that the veteran's exposure to 
herbicide in Vietnam is the underlying cause of the terminal 
disease.  Service personnel records verify that the veteran 
did serve in Vietnam on several occasions, when assigned for 
temporary duty (TDY).  Between May 1967 and June 1968, he was 
in Vietnam for 320 days.  He is therefore presumed to have 
been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e).  The listed diseases 
must be manifested to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Unfortunately, despite the exposure to herbicides, service 
connection cannot be granted based on the related 
presumptions.  The diagnosed malignant carcinoid is not a 
listed presumptive condition.  38 C.F.R. §§ 3.307(d); 
3.309(e).

The Board notes the opinion of Dr. BR (a VA internal medicine 
specialist), as well as the stated opinions of a private 
provider and findings on various pathology reports dated in 
1996.  These clearly state that the diagnosed condition is a 
malignant carcinoid, and is a disease of the neuroendocrine 
system.  Neuroendocrine diseases are not listed in the 
regulations, and the disease is not one of the listed soft 
tissue sarcomas.  38 C.F.R. § 3.309(e).  Further, Dr. BR 
specifically reviewed the claims file and stated in May 2006 
that "carcinoid is not a presumptive [Agent Orange] 
cancer."  All medical opinions of record and all laboratory 
findings agree that the proper diagnosis is of a 
neuroendocrine tumor and disease, and hence the presumption 
of service connection for herbicide exposed veterans is not 
applicable in this case.  The claim must be denied on that 
basis.  

The Board recognizes that the claimant's representative has 
attempted to recharacterize the terminal disability as a 
cancer of the lung, but there is no medical support for such 
an assertion.  While the carcinoid may have affected the lung 
tissue, it was not a lung cancer.  This was very clearly set 
forth by Dr. BR in a February 2006 opinion.  "Carcinoid is 
not a primary lung malignancy, rather a neuro endocrine 
cancer...."  Moreover, private treatment records from 1996 
make very clear that when the disease arose, the lungs were 
not involved.  X-rays were negative, there were no clinical 
findings of shortness of breath or abnormal lung sounds, and 
the veteran did not complain of respiratory problems.  His 
symptoms and objective testing demonstrated a 
gastrointestinal disease, specifically of the liver and, 
potentially, the pancreas.  Dr. LBA also indicated that the 
carcinoid did not originate in the lungs; he noted that the 
cancer had metastasized to the lungs at the end of the course 
of the disease.  He was unable to state exactly what the 
primary site was, and noted that no other doctors had been 
able to either.  He concluded that "a likely primary site 
cannot be determined."  Clearly, based on the preponderance 
of the medical evidence of record, the lung is a secondary 
site for cancer.  This competent medical evidence is 
sufficient to rebut the presumption of service connection 
even if a diagnosis of an actual lung cancer were assumed 
arguendo, as a non-herbicide related etiology for any lung 
disease is established.  38 C.F.R. § 3.307(d).

It is still possible to establish service connection for a 
disease related to Agent Orange exposure by presenting 
medical evidence relating the current disability to the in-
service exposure.  Combee, supra.  Here, however, the Board 
must find that the preponderance of the medical evidence does 
not support a finding of a nexus between the carcinoid and 
herbicide exposure.

Dr. HCC, the veteran's treating physician, stated in a 
November 1996 letter that the veteran's past history was 
"non contributory, no smoking, no alcohol, no drugs, good 
diet, lots of sports, very gentle religious man.  [The 
veteran] was in Vietnam in 1967 and exposed to agent 
orange."  He did not at that time offer an opinion 
specifically linking herbicide exposure to the diagnosed 
neuroendocrine tumor.  In April 2006, Dr. HCC did address a 
possible nexus to herbicide, stating that Agent Orange 
exposure was a possible cause of the veteran's disease, which 
he identified as "a malignant neoplastic disease of the 
liver, which was a metastasis of unknown primary origin."  
He noted that porphyria cutanea tarda (PCT) could be caused 
by herbicides, and in one form PCT attacks the liver.  "Even 
if the primary tumor was never found, it is my medical 
opinion that the environmental factors and the toxic 
pollutants had a very important roll [sic] in his disease and 
they were the predisposing causes of his cancer."  

Dr. LBA, the reviewing VA specialist, is a Board certified 
hematologist and oncologist.  He reviewed the claims file in 
its entirety and indicated that the form of cancer the 
Veteran had was not likely related to herbicide exposure, 
based on available medical knowledge.  He pointed out that 
there were other cancers which also caused an over expression 
of certain proteins, and that "none of these other types of 
cancer has any known association with exposure to Agent 
Orange."

The Board must find that the preponderance of the medical 
evidence of record is against the appellant's claim.  Two VA 
doctors have opined that there is no evidence of a nexus 
between the Veteran's carcinoid and his military service, 
specifically to his exposure to herbicides in Vietnam.  
Although Dr. HCC does present an argument in support of a 
nexus, the Board finds the connection to be speculative at 
best.  Merely because herbicide exposure is known to cause a 
disease which affects the liver does not logically lead to 
the conclusion that it is likely that all diseases affecting 
the liver are caused by herbicide exposure.  Dr. LBA's 
opinion in fact specifically rebuts this "fanciful 
supposition" by pointing out that a more closely related 
family of diseases, other cancers which manifest in ways 
similar to carcinoid, have no known relationship to herbicide 
exposure.

Because the diagnosed carcinoid is not a presumptive 
condition for herbicide exposed Veterans, and because the 
great weight of the medical evidence of record establishes no 
nexus between carcinoid and service, to include herbicide 
exposure, the claim must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


